Bur well, J.,
dissenting: The following issue was submitted to the jury without objection on the part of the plaintiffs: “Is the land of which the defendant is now in possession, and which is sued for in this action, the identical land which is referred to in the paper-writing set up in the answer and alleged to have been executed to, defendant by A. P. Calloway ? ”
Defendant offered this writing in evidence, and plaintiffs objected “ on the ground that it was too indefinite in describing any land.” His Honor overruled the objection and admitted the evidence, and the plaintiff excepted.
The writing referred to is as follows:
“ Wilkesboeo, N. 0., April 19, 1880.
“James Harris has paid me twenty dollars on his land; owes me six more on it. A. P. Calloway.”
I assume that the contention of the plaintiffs was that parol evidence was not admissible to locate the land to which the defendant alleged this receipt referred, and show that it was the same land which plaintiffs were seeking to recover of him in this action, she also claiming under A. P. Calloway. Her objection should have been to the parol testimony when it was offered. The writing was clearly admissible in evidence. Its legal effect was a matter to be determined after it was introduced.
*500But for tlie Act of 1891, ch. 465, see. 1, the caso of Fortescue v. Crawford, 105 N. C., 29, would be decisive of this controversy, for there, as here, the only words in the receipt descriptive of the land are “his land,” and some other words that show that what was there styled'his (the defendant’s) land was, prior to the alleged sale, the land of the person signing the receipt.
The act referred to seems to have been enacted to meet and avoid the hardship of such cases as that cited above and this one now before us. Whether that legislation is wise or unwise is not for us to say. We should give to it all proper effect.
We have here a memorandum in writing which, under the law as it stood before the Act of 1891, would not have availed the defendant because it was not then permissible to show by parol evidence that the land therein designated by the vendor as “ his land ” was the land in controversy, and for that reason alone. The expression is very vague and indefinite, but it is a “description.” In Bread v. Hunger, 88 N. C., 297, “his 100 acres of land” is called an “insufficient description.” In Fortescue v. Crawford, supra, (the receipt being similar to the one here under consideration), this Court said of the defendant’s offer of parol testimony that he was endeavoring “to help out the insufficiency of the description." If, then, there was a written memorandum available and sufficient of itself for defendant’s protection in his possession when the action was begun, if the description had not been insufficient and imperfect, that imperfection and insufficiency could be remedied by the verdict of the jury founded upon the writing and parol testimony which the act had made competent “to identify the land and lit it to the description contained in the paper-writing” offered as “evidence of the right of possession.”
*501There was no error, I think, in his Honor’s allowing defendant to put the writing in evidence and the introduction of parol evidence to identify the land. The statute is, in my opinion, applicable to all actions to be tried in the courts, no matter when tire contract was made. It does not contravene any provision of the Constitution, for it affects a remedy and not the rights of any citizen. “ Laws which change the rules of evidence relate to the remedy only.” Tabor v. Ward, 83 N. C., 291. And such laws are not unconstitutional, though retroactive. Hinton v. Hinton, Philips, 410; Wilkerson v. Buchanan, 83 N. C., 296; Philips v. Cameron, 3 Jones, 390.
The act now under discussion, if applied to this case, will disturb no vested right of Mrs. Calloway or her vendee with notice. It will merely prevent the perpetration of a wrong by giving to the defendant a preventive for that wrong by changing the rule of evidence so as to allow him, in defence of his possession of his home, to submit to the jury parol testimony that was not admissible when the alleged contract was made. The contract was not void, but only voidable at the option and upon the proper plea of the alleged contractor. Laughran v. Giles, 110 N. C., 423, and cases there cited. The act does not assume to 'make that a contract which was not one, but merely declares that the jury may determine what the contract was, and to that end may hear and consider certain parol evidence. This will disturb no vested rights nor deprive any one of what is his own. It may be that it is better for the commonwealth that a few should have the privilege of doing what all men- feel to be wrong — taking from honest purchasers land sold to them by defective descriptions — than that some should be tempted to swear falsely. Of that we say nothing. All such legislation as *502that under consideration involves a question of policy and not of constitutional poiuer. Cooley Const. Lim. (6th Ed.), p. 460.